CURETON, A.J.
I concur in the result reached by the majority. I write separately, however, to address Section III of the opinion on damages.
First, I find the Town is not entitled to a new trial because the circuit court allowed Benton to testify about an estimate to rebuild the Grahams’ house. At trial, the Grahams presented evidence from which the jury could infer that the house was in an unlivable condition. Although Watson testified people can continue living in a house after a sewage overflow, there was evidence the sewage pipe ran underneath the Grahams’ house. Specifically, Mr. Graham testified he was informed by the Town’s director of public works that the sewer line ran across his property underneath his house. Additionally, although Davis did not specifically locate the pipe in his evaluation, he testified it ran underneath the Grahams’ house. Davis opined the location of the line under the house hindered access for repairs and maintenance, and any problems with the sewer line would create wet conditions that could cause health problems or damage the structure of the house. Moreover, Dr. Culpepper testified he insisted the Grahams leave the house and saw an improvement in their respiratory symptoms after their move. Based on the evidence of the line running underneath the house and the medical testimony, the jury could infer the house could not be made safe for human habitation and was therefore a total loss. Accordingly, I find Benton’s testimony about the reconstruction cost for the house was relevant. See Roland v. Palmetto Hills, 308 S.C. 283, 286, 417 S.E.2d 626, 628 (Ct.App.1992) (“[T]he cost of repair or restoration is a valid measure of damages for injury to a building.”).
Furthermore, viewing the evidence in the light most favorable to the Grahams, I find the circuit court did not abuse its discretion in denying the Town’s motion for JNOV with respect to Mrs. Graham’s claim for the amount of damages to the real property. See Welch v. Epstein, 342 S.C. 279, 299, 536 S.E.2d 408, 418 (Ct.App.2000) (“When reviewing the denial of a motion for directed verdict or JNOV, this Court must employ the same standard as the trial court by viewing the evidence and all reasonable inferences in the light most favorable to the nonmoving party.”). Benton, who was qualified as *196an expert in “estimating residential home building,” estimated it would cost $478,280.56 to rebuild the Grahams’ home. Benton’s testimony was sufficient to create a factual question for the jury as to damages incurred to real property. See Scott v. Fort Roofing & Sheet Metal Works, Inc., 299 S.C. 449, 451, 385 S.E.2d 826, 827 (1989) (“A competent estimate of the cost of repair to a building creates a factual issue regarding damages.”). Moreover, the jury awarded a general verdict in favor of Mrs. Graham for actual damages. In addition to the evidence of damages to real property, Mrs. Graham presented evidence of medical bills, the loss of use of her home, and pain and suffering that further support the jury’s damages award. Because there was evidence to support the damages award, I find the circuit court did not abuse its discretion. See Austin, 358 S.C. at 310, 594 S.E.2d at 873 (“Our task in reviewing a damages award is not to weigh the evidence, but to determine if there is any evidence to support the damages award.”).
For the foregoing reasons, I think the result reached by the majority is correct and would affirm the circuit court.